ALLOWABILITY NOTICE 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan M. Hartley on 12/03/2021. 
The application has been amended as follows: 

Claim 38 (Amended) A method of disinfecting tissue comprising: 
applying an antiseptic composition directly to tissue, wherein the antiseptic composition comprises:  
	an iodophor comprising povidone iodine; wherein the iodophor is present in an amount sufficient to provide an available iodine concentration of at least 0.25 wt-%;
 a second antimicrobial agent comprising benzalkonium salt and ethylenediaminetetraacetic acid (EDTA);
 a nonionic surfactant comprising
 an emollient comprising at least one jojoba ester or derivative thereof; 


 a thickening agent comprising a poloxamer; and
about 74 wt% water; 

 said antiseptic composition is free of any hydroxycarboxylic acid buffer; 
said antiseptic composition is substantially free of any fragrance; 
and 
said antiseptic composition comprises about 10 wt% of the povidone iodine, about 0.01 wt% of the benzalkonium salt, about 0.1 wt% Page 2 of 7U.S. Application No. 16/567,660Attorney Docket No. 82102-313280 of the EDTA, about 2.0 wt% of the laureth-4, about 10 wt% of the poloxamer, and about 2.6 wt% of the at least one jojoba ester; and
 allowing the antiseptic composition to remain on the tissue; wherein the composition has a pH of 1.5 to 6.5.

Claim 84. (Amended) The method of claim 62, wherein a is independently 

Conclusion 
Claims 38, 57, 62, 65, and 69-84 are allowable. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH ALAWADI/Primary Examiner, Art Unit 1619